Title: To James Madison from John L. E. W. Shecut, [ca. November 1814]
From: Shecut, John L. E. W.
To: Madison, James


        
          Charleston So Car:[ca. November] 1814.
          Esteemed and Honoured Sir,
        
        I beg leave to intrude myself to your notice, in the hope, that altho almost incessantly engaged, in the most arduous concerns of the nation, you may at some leisure moment condescend to honour me with your attention.
        With somewhat more than nineteen years Practice and close observation, I have at length been enabled to digest a new Theory and Practice of medicine, adapted to all parts of the world, and established on Philosophical Principles, which tend to confirm the most important points in Theory & Practice with regard to the cause and curative indications in Disease, at the same time reconciling the heretofore apparently irreconcilable Doctrines of Some of the most eminent Nosologists, who have advanced opposing doctrines of Disease.
        My Esteemed Friend and preceptor Doctor David Ramsay has flattered me with his most decided approbation of the work, and has obliged me by annexing in a note to a letter addressed to the Honble. Langdon Cheves his opinion of its merits. But as South Carolina does not afford encouragement to Literary & Scientific productions, I have been advised to Solicit some Situation under Government, by which I shall be placed in a situation not only to have the work printed, but be also thereby enabled to see the revisal of proof-sheets, which in a subject of that nature is of infinite importance, both as it regards my own reputation, and the general good.
        My Ambition aspires to nothing higher than the Secretaryship to, either a foreign Legation, or of some office near Government as at all events there is greater encouragement given to Science & Literature in Northern States, than in Southern. I must however confess I shoud prefer being sent to France. My circumstances in Life do not afford me the means to go any where, Having a large Family and not long since having suffered a Loss of all my Property, in the failure of the Homespun Factory of this City and numerous other unforeseen events. Yet I trust from the Character I bear a⟨mong its⟩ Citizens, and my decided and […] ⟨attac⟩hment to the Administration, will warrant you in condescending to consider me a Candidate for some such situation, whose emoluments may be only adequate to defray the common expences of such an undertaking.
        I therefore do most respectfully Solicit your interest in my behalf, and beg leave to refer you to the Honble. Mr Cheves, who will receive from my friends such recommendations as will enable him together with his own personal knowledge of me, to give your Excellency the most satisfactory accounts of my character and Capacity.
        
        With gratitude to your Excellency under God & the present Administration, for the happy prospects of a glorious issue of the present just and necessary war, permit me to tender to your Excellency the sincere assurances of my best wishes for your health and happiness, and for the prolongation of a Life, dear and valuable to the American People.
        
          JLEW Shecut
        
      